         Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 1 of 46




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA

                                                 )
 NATIONAL SENTRY SECURITY                        ) Case No.
 SYSTEMS, INC.                                   )
      4022 Stonehaven Rd                         )      CLASS ACTION COMPLAINT
      South Euclid, OH, 44121,                   )
                                                 )       JURY TRIAL DEMANDED
 ELECTRICALIFORNIA                               )
      9105 Tropico Drive                         )
      La Mesa, CA 91941,                         )
                                                 )
                and                              )
                                                 )
 RICK KEYSER,                                    )
       2952 Brooks Hollow Dr.                    )
       Fremont, NE 68025,                        )
                                                 )
 Individually and on behalf of all others        )
 similarly situated,                             )
                                                 )
                        Plaintiffs,              )
                                                 )
 v.                                              )
                                                 )
 SIEMENS CORP. d/b/a SIEMENS USA,                )
      300 New Jersey Ave. NW,                    )
      Washington D.C., 20001,                    )
                                                 )
                and                              )
                                                 )
 SIEMENS INDUSTRY, INC.                          )
      300 New Jersey Ave. N.W.,                  )
      Washington D.C., 20001,                    )
                                                 )
                        Defendants.              )
                                                 )

       Plaintiffs National Sentry Security Systems, Inc., Electricalifornia, and Rick Keyser

(collectively, “Plaintiffs”), by their undersigned counsel, file this Class Action Complaint on

behalf of themselves and a class of all similarly situated electrician businesses and individual

consumers against Siemens Corp. d/b/a Siemens USA and Siemens Industry, Inc. (“Siemens” or
             Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 2 of 46




“Defendants”). Plaintiffs base the following allegations upon personal information and belief, and

the investigation of counsel:

                                         INTRODUCTION

        1.       Arc Fault Circuit Interrupters (“AFCI”) are a type of circuit breaker with electronic

components designed to protect homes and businesses from an electrical arc fault—a potential

dangerous electrical condition where the electrical current travels through an unintended medium,

usually the air, instead of through the circuit as intended. Unintended and dangerous electrical

arcs pose a serious risk of an electrical fire and of injury.

        2.       AFCI breakers are complex. Manufacturers must design and use sophisticated

circuitry to identify dangerous electrical arcing and trip the breaker in response. Using advanced

electronic circuitry, AFCI breakers monitor aspects of the circuit and current to identify potential

signatures of electrical arcs. When the AFCI breaker identifies a dangerous electrical arc, the

breaker trips to stop the current and prevent the electrical arc from causing a fire or other harm.

        3.       AFCI manufactures, however, have an additional hurdle—harmless electrical

arcing frequently occurs in homes. For instance, many common household appliances create

arcing signatures either during their normal operation or when the appliance is turned on or

stopped. Despite the presence of electrical arcing signatures, those arcs are harmless and do not

pose a threat of a fire or other injury. As such, AFCI breakers should not trip in their presence.

        4.        Properly designed and functioning AFCI breakers, therefore, must be capable of

distinguishing harmless arcs, when the breaker should not trip, from dangerous arcs, when the

breaker should trip. AFCI breakers that fail to distinguish between dangerous and harmless arcs

and trip in the presence of both, exhibit “nuisances tripping”, or frequent and unnecessary tripping

that renders the AFCI breaker unusable.



                                                   2
            Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 3 of 46




       5.       Siemens is one of several companies that has designed and manufactured AFCI

breakers. It offers standalone AFCI breakers and combo breakers that perform multiple functions.

Siemens, however, has made available for sale defective AFCI breakers that fail to adequately

distinguish between harmless and dangerous electrical arcs. As a result, Siemens’ defective AFCI

breakers suffer from nuisance tripping, where the breakers frequently and unnecessarily trip even

where no dangerous electrical arc is present and there is no risk of electrical harm.

       6.       Siemens recognizes that faulty AFCI breakers impose significant costs on

homeowners and electricians. In advertising its electrical services, Siemens recognizes that “[t]he

costs of downtime are great, in terms of both lost productivity and equipment replacement, as are

the costs of operating inefficient or unsafe systems.”

       7.       Consumers of Siemens’ AFCI breakers and electricians have suffered those types

of damages. Siemens’ defective AFCI breakers are effectively unusable and need to be replaced

because their frequent nuisance tripping prevents circuits controlled by the breaker from operating

at all, meaning appliances and outlets within the circuit are frequently receiving no current.

Consumers and electricians have purchased defective Siemens’ AFCI breakers that needed to be

replaced, losing the purchase value of the breakers.

       8.       Additionally, electricians who purchased and used defective Siemens’ AFCI

breakers—often, electricians must use Siemens’ breakers when their customer uses a Siemens

electrical panel to house their home’s circuit breakers—lost the value of the breaker, had to

purchase additional Siemens or another manufacturer’s AFCI breakers, and spent uncompensated

time investigating the cause of nuisance tripping only to find the cause was the defective Siemens’

AFCI breaker.




                                                 3
             Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 4 of 46




        9.         Plaintiffs have similarly suffered damages. Plaintiff National Sentry Security

Systems, Inc. (“NSSS”) is a security and electricity services company that, as part of its business,

purchases and installs AFCI and other breakers manufactured by Siemens and other manufacturers.

It has purchased hundreds of Siemens’ AFCI breakers and has seen many, brand-new AFCI

breakers suffer from nuisance tripping. Plaintiff NSSS has spent significant time and resources

investigating the potential causes of the tripping, only to find that the issue was with the Siemens’

AFCI breaker. In many cases, NSSS resolved the tripping simply by replacing the Siemens’ AFCI

breaker at its own cost.

        10.        Electricalifornia is an electrical company formed in 2016 that, as part of its services,

purchases and installs AFCI and other breakers manufactured by Siemens and other manufacturers.

Electricalifornia has experienced frequent nuisance tripping with Siemens’ AFCI breakers.

Electricalifornia has spent significant time and resources investigating Siemens’ AFCI breakers

suffering from nuisance tripping, only to find the issue was with the Siemens’ AFCI breaker. In

many cases, Electricalifornia resolved the tripping issue by replacing the Siemens’ AFCI breakers

at its own cost.

        11.        Plaintiff Rick Keyser similarly suffered damages because of defective Siemens’

AFCI breakers. He installed Siemens’ AFCI breakers and other circuit breakers at his home, which

uses a Siemens’ electrical panel box. Keyser is a trained and certified electrician. Upon installing

Siemens’ AFCI breakers, he noticed several of the breakers frequently and unexpectedly tripped.

After he investigated the potential causes of the nuisance tripping, he determined that no dangerous

electrical arcing was occurring at his home. He replaced the defective Siemens’ AFCI breakers

with new ones, and the nuisance tripping resolved. Keyser, therefore, paid for defective Siemens’

AFCI breakers that were unusable.



                                                      4
          Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 5 of 46




       12.     Plaintiffs brings this action against Siemens on behalf of a proposed Consumer

Class and Electrician Subclass, and in the alternative, a California, Ohio, and Nebraska Class of

consumers. Plaintiffs allege Siemens: (1) violated the D.C. Consumer Protection Procedures Act,

(2) fraudulently concealed the defect in its breakers; (3) negligently omitted the defect in its

breakers; (4) violated the implied warranty of merchantability, (5) violated the federal Magnuson-

Moss Warranty Act, (6) was unjust enriched by making available for sale defective breakers, (7)

violated Nebraska’s Unfair and Deceptive Trade Practices Act; (8) violated California’s Unfair

Competition Law; and (9) violated California’s Consumer Legal Remedies Act.

                                JURISDICTION AND VENUE

       13.     This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. §

1332(d), the Class Action Fairness Act, which affords federal courts with original jurisdiction over

cases where any member of the plaintiff class is a citizen of a state different from any defendant,

and where the amount in controversy exceeds $5,000,000, exclusive of interest and costs. Here,

each Plaintiff is diverse from Defendants because Plaintiffs reside in Ohio, Nebraska, and

California, and both Defendants reside in Washington D.C., where Siemens Corp. is headquartered

and where Siemens Industry Inc. operates, at least in part, and Delaware, where both Defendants

are incorporated. Plaintiffs allege that, in the aggregate, the claims of all Class members exceed

$5,000,000, exclusive of interest and costs.

       14.     This Court has general personal jurisdiction over Defendants because Defendants

are headquartered and operate in Washington D.C. Defendants have minimum contacts with

Washington D.C. because it is headquartered and conducts its business there.

       15.     This Court is the proper venue for this case pursuant to 28 U.S.C. § 1391(a) and (b)

because a substantial part of the events and omissions giving rise to Plaintiffs’ claims occurred in



                                                 5
            Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 6 of 46




Washington D.C. and because Defendants conduct a substantial part of their business within this

District.

                                            PARTIES

        16.     Plaintiff National Sentry Security Systems, Inc. (“NSSS”) is a security and

electrical company located in South Euclid, Ohio. NSSS provides electrical services to its

consumers, including, among other things, performing residential circuitry work, installing and

replacing circuit breakers, investigating and resolving the cause of a tripped circuit breaker. NSSS

incurred costs purchasing Siemens AFCI breakers that failed to function properly and suffered

from nuisance tripping, spent time investigating the potential causes of the tripping, and ultimately

had to replace the Siemens AFCI breakers.

        17.     Plaintiff Electricalifornia is an electrical company and sole proprietorship owned

by Drew Montoya and located in La Mesa, California. Electricalifornia provides electrical services

to its customers, including, among other things, performing residential and commercial circuitry

work, installing and replacing circuit breakers, and investigating and resolving the cause of tripped

circuit breakers. Electricalifornia incurred costs purchasing Siemens AFCI breakers that failed to

function properly and suffered from nuisance tripping, spent time investigating the potential causes

of the tripping, and ultimately had to replace misfunctioning AFCI breakers.

        18.     Plaintiff Rick Keyser is a Nebraska resident who has purchased and installed

Siemens’ AFCI breakers in his home that inappropriately tripped when no dangerous electrical

arcing occurred. Keyser replaced the defective Siemens’ AFCI breakers.

        19.     Defendant Siemens Corp. d/b/a Siemens USA’s headquarters and principal place

of business is in Washington D.C. at 300 New Jersey Ave. NW, Washington D.C., 20001 provides




                                                 6
            Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 7 of 46




engineering and technical solutions, and offers, among other things, electrical-related services and

products to customers in the United States and worldwide.

       20.      Defendant Siemens Industry Inc. is listed as being headquartered at 300 New

Jersey Ave. NW, Washington D.C., 20001 and manufactures, sells, and provides a warranty for

Siemens AFCI breakers to United States customers.

                                  FACTUAL BACKGROUND

       21.      Siemens AG is a multinational conglomerate company that operates in 190

countries, and maintains approximately 285 production and manufacturing facilities globally,

including the United States. Its USA operations, Siemens USA, are headquartered in Washington,

D.C but Siemens AG has manufacturing plants and subsidiaries throughout the country. Siemens

purports to have invested approximately $40 billion in the U.S., including more than $1 billion a

year in research and development and over $50 million annual to train its existing workforce in

the U.S.1

       22.      Each year, Siemens AG rakes in tens of billions of dollars of worldwide revenue.

Over the past decade, Siemens AG has averaged nearly $90 billion annually in gross revenue. It

nets tens of billions of dollars in revenue from sales in the U.S. alone, which it describes as its

largest market. In fiscal year 2019, for instance, Siemens AG reported $26.5 billion in U.S.

revenue.2

       23.      In both the U.S. and abroad, Siemens and Siemens AG provide a massive range of

products and services, including in industries like infrastructure and buildings, automation, energy,



1
 Siemens in the USA. For the USA., Siemens.com (last visited Nov. 20, 2020),
https://new.siemens.com/us/en/company/siemens-in-the-usa.html.
2
 About Us, Siemens.com (last visited Nov. 20, 2020),
https://new.siemens.com/us/en/company/about.html
                                                 7
          Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 8 of 46




lighting, electrical, medical, and transportation and logistics. Siemens and Siemens AG provide

these products and services for residential homes and businesses alike.

        24.     For homeowners, Siemens may be best known for their residential and household

electrical products. Siemens designs and manufactures electrical panel boxes (load centers) and

circuit breakers for residential use. Electrical panel boxes (load centers) and circuit breakers in

homes help distribute power throughout the house and provide safety measures that protect against

electrical fires and injuries caused by electrical surges, electrical arcs, ground faults, short circuits,

and other unintended electrical issues.

        A.      Residential Arc Fault Circuit Interrupters

        25.     Circuit breakers are an essential device in modern homes and provide important

safety controls that protect against electrically caused injuries and fires. Circuit breakers are placed

in an electrical panel box (load centers) and redirect electricity through individual closed circuits

to different rooms and appliances throughout the home.

        26.     Standard circuit breakers have been used for decades, previously being equipped

with a fuse that “blows” in the presence of too much current. When the current exceeds a threshold

level, the wires in the fuse would overheat and melt, breaking the circuit.

        27.     Modern circuit breakers perform the same function—they “trip” to break the circuit

and cut off electricity when the current exceeds safe levels. Unlike traditional breakers, however,

modern standard breakers are multi-use. Rather than relying on melted fuses to break the circuit,

modern breakers use a contact controlled by thermomagnetic parts activated by dangerous levels

of current that trip the circuit breaker. When a standard circuit breaker trips due to excess current,

the circuit can be reengaged by switching the circuit breaker back to the “on” position after the

cause of the excessive current is removed.



                                                    8
          Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 9 of 46




        28.     In addition to circuit breakers that protect against electrical excessive current

(overcurrent), advanced modern breakers protect against two additional electrical dangers: ground

faults and electrical arcing.

        29.     Ground faults occur when the return flow of electricity is through the ground, rather

than through the intended circuit. Ground faults are sometimes described as electrical leakage

because the electricity is “leaking” out of the circuit to the ground.

        30.     Modern Ground Fault Circuit Interrupters (“GFCI”) identify and trip in the

presence of a ground fault. GFCIs are designed either as a circuit breaker to be installed in an

electrical panel box (load centers) or as an outlet installed directly in a wall (usually, GFCI outlets

will have buttons stating “test” and “reset”). GFCIs work by comparing outgoing and incoming

current. If the currents do not match (4-6mA), meaning some of the current is “leaking” out of the

circuit, then there is a ground fault and the GFCI breaker or outlet will trip to break the circuit. To

function properly, GFCI breakers are designed to identify and distinguish between harmless and

dangerous electrical ground faults so that the circuit breaker trips only upon identifying a

dangerous electrical ground fault (4-6 mA). The National Electric Code (“NEC”) —a set of

residential, housing and other occupancies electrical standards adopted in many cities and states—

first required the use of GFCIs in the 1970s.

        31.     Arc Fault Circuit Interrupters (“AFCI”) are the newest residential breaker type and

are designed to trip in the presence of unintended and dangerous electrical arc faults. Like properly

functioning GFCI breakers, AFCI breakers are designed to identify and distinguish between

harmless and dangerous electrical arcs so that the circuit breaker trips only upon identifying a

dangerous electrical arc.




                                                  9
         Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 10 of 46




        32.     An arc fault is a prolonged electrical circuit created when current flows through an

unintended medium, usually directly through the air or loose connections, instead of through the

wires in a circuit.




        Image 1. An example of electrical arcing. The current is flowing through the air
        between two nodes, completing a circuit. The arc typically emits light and heat.

        33.     Unintentional, dangerous electrical arcing in a home may be caused by various

issues, including loose electrical connections, frayed or broken wires, or the operation of old or

broken household appliances. Unintended electrical arcs can occur in almost any part of a circuit,

including wire splices, circuit breaker connections, wall switches, receptacles, or within

appliances.

        34.     While some harmless electrical arching is common in homes and appliance (like

when an appliance starts up), dangerous and unintended electrical arcing can create high intensity

heating at the point of the arc and sometimes result in a flash of light, called an arc flash.

Unintended and uncontrolled electrical arcs can reach temperatures of 10,000 degrees Fahrenheit,

enough to create sparks and ignite wood, fabric, and debris. For that reason, prolonged dangerous

and unintended electrical arcs pose a significant fire risk in homes. Indeed, approximately half of

the 48,000 annual residential fires in the U.S. are attributed to arc faults.
                                                  10
         Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 11 of 46




       35.     AFCIs are designed to identify and protect against dangerous electrical arcs. To do

so, AFCIs use advanced electronic circuitry to measure fluctuations in the frequency, variations,

and amplitude of a current’s waveform. AFCIs detect prolonged, dangerous arcs by identifying

non-periodic or sporadic current waveforms. When the AFCI detects a waveform indicative of a

dangerous arc, the AFCI breaker trips to prevent the possibility of a fire.

       36.     The NEC first recommended the installation of AFCIs in 1999 for use in dwelling

unit bedroom circuits.

       37.     At the time, the NEC described AFCIs as “new devices” and as “circuit breakers

with electronic circuitry capable of recognizing the chaotic waveforms characteristic of electrical

arcing. The devices are calibrated internally to trip, based on the likely ignition energy being

released in the arc.” The NEC described the “fault current levels” at which AFCIs should trip as

those capable of “produc[ing] secondary ignition of adjacent combustible materials[.]” The NEC

adopted the standards set forth by the Underwriters Laboratories, an organization that provides

standards for electrical products.

       38.     By 2017, the NEC required that AFCIs be installed in all new residential

construction and in practically every room of a home, including: areas when receptacle boxes (load

centers) are replaced, and in all 120 volt, single phase, 15 and 20 ampere branch circuits supplying

lighting and power outlets or devices installed in essentially all dwelling unit rooms like kitchens,

family rooms, dining rooms, living rooms, parlors, libraries, dens, bedrooms, sunrooms, recreation

rooms, closets, hallways, laundry areas, or similar rooms or areas. As a result of these rules, AFCIs

have become a commonly required and frequently used breaker in modern homes.

       39.     AFCI breaker manufacturers, however, face a challenge unique to AFCIs: not all

arcing signatures and waveform fluctuations indicate a dangerous arc. Waveform fluctuations



                                                 11
         Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 12 of 46




occur all the time when current flows and not all indicators of an arc represent a potentially

dangerous or fire-causing electrical arc.

       40.     Devices with electric motors like vacuums, treadmills and power tools produce

normal electrical arcs during normal operation that present no danger of a fire. Arcing also

frequently occurs when power outlets or appliances initially pull electricity form the outlet upon

being turned on.

       41.     The National Electric Manufacturers Association (“NEMA”) is an American

National Standards Institute- accredited Standards Development Organization made up of business

leaders, electrical experts, engineers, scientists, and technicians. NEMA has indicated that many

home electrical products (which it calls “HEPs”) may generate waveforms that appear to be

electrical arcs: “When many electrical products are initially energized, it is common for them to

draw a high amount of current for a few cycles as the product reaches its normal operating

performance level. This start-up or inrush current is typically several times the operating current

of the product. If the maximum current during start-up (or for any short period of time during the

operation of the HEP is kept below 100 amperes RMS, unwanted tripping of AFCIs, and standard

breakers, should not occur.”3

       42.     As such, many temporary, harmless arcs that appear in a circuit do not pose a risk

of a fire. AFCI breakers, therefore, must be capable of identifying those harmless arcs and

distinguishing them from dangerous, unintended, and prolonged arcs that may pose a risk of a fire.

Properly functioning AFCIs should only trip in the presence of dangerous arcs.




3
 Recommendations on AFCI Home Electrical Product Compatibility, NEMA, at 5 (2011),
https://structuretech1.com/wp-content/uploads/2016/02/AFCI-Tripping-NEMA-
Compatibility.pdf.
                                                12
         Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 13 of 46




       43.     When an AFCI breaker is unnecessarily tripping in the presence of harmless arcs,

electricians refer to the issue as “nuisance tripping.”

       44.     Nuisance tripping has long been recognized as an issue for AFCI breakers. When

AFCIs were introduced in the NEC, AFCI breaker manufacturers acknowledged “[o]ne of the most

difficult aspects of the new technology is coming up with a device that knows the difference

between an arc from normal operations, such as unplugging a cord or opening a switch, and a

destructive arc. In short, the devices cannot nuisance trip.”4

       45.     Indeed, “[w]hen AFCIs were first introduced there were some initial tripping

issues” but experts in the field claimed that most “AFCI manufacturers have . . . continued to

improve AFCIs” and “virtually eliminat[ed] past [tripping] issues.”5

       46.     It appears Siemens, however, was not one of those manufacturers. Rather than

“virtually eliminating” their nuisance tripping issues, Siemens’ AFCI breakers continue to trip in

the presence of harmless arcs, a costly problem for electricians and consumers alike.

       B.      Defective Siemens’ AFCI Breakers Frequently Nuisance Trip

       47.     Siemens sells a variety of circuit breakers for residential homes, including several

types of standard breakers, GFCIs, AFCIs, and combination breakers designed to be installed in

Siemens electrical panels. Siemens’ breakers are available for purchase from Siemens’ Sales and

Distributor locations,6 including general hardware stores, like Home Depot, Lowes, and Ace

Hardware, and are available through online sellers and wholesalers, like Amazon.



4
  Frederic P. Hartwell, Illustrated Changes in the 1999 NEC – Part 1 of 4, EC&M (Sep. 1, 1998),
https://www.ecmweb.com/content/article/20893354/illustrated-changes-in-the-1999-nec-part-1-
of-4
5
  Fast Facts, afcisafety.org (last visited Nov. 23, 2020), https://www.afcisafety.org/afci-nec-
considerations/fast-facts/#1477663207955-7e3d73a0-2845
6
  See Sales & Distributor Locator, Siemens.com (last visited Nov. 23, 2020),
https://new.siemens.com/us/en/company/distributorlocator.html
                                                  13
         Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 14 of 46




       48.     Additionally, Siemens purports to “offer a complete portfolio of electrical services,

including preventive maintenance, emergency services, technical support, equipment

reconditioning, retrofits and upgrades: that “[l]imit risk of downtime”, “[i]ncrease safety”,

“[e]xtend equipment lifecycle”, “[r]educe operating costs”, and “[m]eet regulatory compliance[.]”7

       49.     Siemens acknowledges that “Arc Flash Mitigation Solutions” must be capable of

“ensur[ing] the reliability, uptime, performance, safety, and lifecycle management of your

electrical systems infrastructure[,]” including “[a]void[ing] system downtime.”8 Siemens advises

that “[p]oorly maintained electrical systems can result in costly downtime” but claims “Siemens

can address potential problems before they shut you down with reliable electrical service.”9

       50.     Siemens also recognizes the costs imposed by improperly functioning arc flash

protection devices like AFCIs. On its website, Siemens notes that “[t]he costs of downtime are

great, in terms of both lost productivity and equipment replacement, as are the costs of operating

inefficient or unsafe systems”10 caused by improper arc fault management.

       51.     Siemens residential arc fault products include its AFCI Circuit Breakers,

Combination AFCI (“CAFCI”) breakers, and its AFCI/GFCI dual functioning breakers for both 1

and 2 poles. Siemens states that its AFCI breakers “mitigate the effects of arcing faults by

functioning to de-energize the circuit when an arc-fault it detected.”11




7
  Electrical Services, Siemens.com (last visited Nov. 23, 2020),
https://new.siemens.com/us/en/products/buildingtechnologies/services/electrical.html
8
  Id.
9
  Id.
10
   Id.
11
   Residential AFCI Circuit Breakers, Siemens.com (last visited, Nov. 23, 2020),
https://new.siemens.com/us/en/products/energy/low-voltage/residential-circuit-
breakers/residential-afci-circuit-breakers.html
                                                 14
          Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 15 of 46




         52.     Siemens advertises its “1-pole Combination Type AFCI Breakers” and

recommends they “be installed in dwelling unit kitchens, family rooms, dining rooms, living

rooms, parlors, libraries, dens, bedrooms, sunrooms, recreation rooms, closets, hallways, laundry

areas, or similar rooms or areas.” It claims these breakers can “provide a valuable analysis tool to

help electricians pinpoint [arc fault] . . . trip[s].”12

         53.     Siemens describes its “2-pole Combination Type AFCI Breakers” as an “[i]ndustry

exclusive multi-wiring/shared neutral solution.”13

         54.     According to Siemens, both its 1-pole and 2-pole AFCI breaker types indicate

whether a trip was due to an arc fault or to an electrical surge. Siemens further claims both breaker

types “[p]rovide electricians valuable time savings in installation.”14

         55.     Rather than saving electricians and customers time, however, Siemens’ AFCI

breakers are defective and frequently and unnecessarily trip in the presence of common and

harmless arcs. These breakers fail to properly identify and trip upon the presences of dangerous

arcs and instead, trip upon the presence of no or otherwise, harmless electrical arcing. As a result,

electricians and customers using Siemens’ AFCI breakers often experience nuisance tripping.

         56.     Unlike standard breakers or GFCIs, AFCI breakers varies significantly between

manufacturers.     For both standard breakers and GFCIs, the mechanism causing the trip is

straightforward and universal. All standard breakers rely on the same mechanism to guard against

the same harm: an increase in voltage to an unsafe level energizes magnets within the breaker that

pull the circuit shut. GFCIs similarly rely on the same mechanism to guard against the same harm:




12
   Id.
13
   Id.
14
   Id.
                                                     15
            Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 16 of 46




a sensor that measures incoming and outgoing current and trips when a ground fault creates an

imbalance in the incoming and outgoing current.

       57.      AFCIs, however, do not operate using a simple, universal mechanism. Rather, each

manufacturer must design and develop circuitry capable of identifying and evaluating the

waveforms of the electrical current. Each manufacturer has adjusted the circumstances, like the

amount or length of prolonged unexpected waveforms, under which an AFCI breaker will trip.

       58.      AFCI breakers, therefore, vary in design, circuitry, function, and sensitivity

between manufactures. As NEMA indicated, upon introducing AFCIs, manufacturers have had to

adjust the design of their AFCIs to prevent nuisance tripping. Where an AFCI breaker is not

designed or manufactured properly, the breaker may improperly trip in the presence of harmless

arcs causing frequent nuisance tripping. AFCI breakers exhibiting nuisance tripping must be

replaced with a properly functioning AFCI breaker. Electricians and consumers who installed

Siemens’ AFCI breakers have noticed Siemens’ AFCI breakers experience frequent, unexplainable

tripping.

       59.      Rather than saving electricians install time, as Siemens’ promises, its breakers

result in wasted time and effort investigating the cause of the nuisance tripping when the fault is

in the breaker itself. Indeed, experienced electricians and consumers have spent countless hours

investigating the possible causes of Siemens’ AFCI breakers that frequently and unnecessarily trip

only to find that harmless electrical arcs are causing the Siemens’ AFCI breaker to trip.

       60.      Electricians and consumers, such as Plaintiffs, who purchased defective Siemens’

AFCI breakers have lost the value of the breaker because, after performing extensive rework to

identify the problem, the electrician or customer must replace the defective Siemens’ AFCI breaker

to resolve the nuisance tripping.



                                                16
            Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 17 of 46




           61.    Siemens recognizes the significant time and effort that electricians and consumers

might exhaust investigating an improperly tripping breaker. When consumers are experiencing

unexpected tripping, Siemens recommends a “few tricks” that supposedly can save the homeowner

and electrician “time, money, and the stress of an AFCI trip.”15 Siemens recommends hiring an

electrician and provides a host of “preventative factors” that homeowners and electricians should

take. These include:

           Homeowners
           There are six preventative factors homeowners can take in order to decrease the
           chance that a breaker will trip.
                  • First, all connections between the light socket and the light bulb base
                  should be tight. An arc can occur in a loose connection, which will cause
                  the AFCI breaker to trip.
                  • Beware that the circuit is not overloaded with an excessive amount of
                  electronics. The breaker is only able to support a specified amount of
                  wattage, and if exceeded, the breaker will trip.
                  • Protect electronics on surge protectors. They will protect the electronics
                  from times of high electrical surges, like thunderstorms.
                  • All electronics purchased should be Underwriters Laboratories (UL)
                  listed, or equivalent, and comply with part 15 of the FCC rules, or they may
                  cause unnecessary tripping.
                  • Make sure furniture is not on or pushing against electrical wires.
                  • If any blackened plugs, very damaged wires, or noisy circuit breakers are
                  discovered, an electrical problem has occurred and the homeowner should
                  call an electrician.

           Electrical Contractors
           Electrical contractors can also take some preventative steps during the installation
           process.
                   • Ensure properly maintained tools are used, i.e. sharp blades.
                   • Route wires in strategic areas so homeowners and other trades are less
                   likely to pierce through a wire.
                   • If possible, perform work after the other trades, i.e. HVAC and plumbing,
                   have completed.
                   •Wire receptacles around the screw instead of backstabbing; it creates great
                   wear and tear on the wiring over time.16

15
   Arc Fault Circuit Interrupter Troubleshooting Guide, Siemens (2018),
https://www.downloads.siemens.com/download-
center/Download.aspx?pos=download&fct=getasset&id1=BTLV_40705
16
     Id.
                                                   17
         Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 18 of 46




       62.    Siemens knew or should have known that it was making available for sale defective

AFCI breakers because of the numerous complaints by electricians and consumers that Siemens’

AFCI breakers suffer from nuisance tripping.

       63.    In an electrician forum, one frustrated electrician wrote a post in 2019 entitled

“Siemens AFCI nuisance tripping … help!”:

       I ran 4 new circuits, in an old house, all new wires, new Siemens AFCI breakers. All 4
       have been tripping. One Samsung refrig., two countertop outlets, one microwave. In KY,
       all new circuits must be AFCI. Replaced all 4 new AFCI breakers with new ones.
       Microwave and ref are working with second new breakers. Now the two kit. countertop
       ones are tripping AGAIN.17

       64.    In a post from 2017, a member wrote:

       I have installed some new Siemens afci/gfci breakers and am having some AFCI trips that
       I [need to] find a solution for. The customer was using a Griddle and when they turned the
       Kitchen-aid mixer on and the breaker tripped as soon as the Mixer was turned on. The
       mixer alone does not trip the breaker but the mixer with the griddle or toaster will trip the
       breaker with and AFCI fault. I was able to recreate the fault on the second kitchen circuit.
       I also tried the mixer with the coffee maker and the breaker didn't trip. I am wondering if
       someone has had any problems similar to mine.18

       65.    That same year, another member wrote:

       We also had about a year long stretch where we were having lots of issues with Siemens
       AFCI breakers. Lots of nuisance tripping, especially with the two pole. That seems to have
       calmed down now in the last 6 months. The Siemens rep claims there wasn’t anything
       wrong.19

       66.    Another member agreed that Siemens’ AFCIs were having issues:

       The first commercial job I did with them, was a three story assisted living center, all mc
       cable, bolt in afic (sic) breakers, Siemens if I remember correctly. Lots of nuisance tripping,

17
   Siemens AFCI Nuisance Tripping…Help!, Mike Holt’s Forum (last visited, Nov. 24, 2020),
https://forums.mikeholt.com/threads/siemens-afci-nuisance-tripping-help.147943/
18
   Siemens AFCI/GFCI Help Needed, Mike Holt’s Forum (last visited, Nov. 24, 2020),
https://forums.mikeholt.com/threads/siemens-afci-gfci-help-needed.132773/
19
   Filters for AFCI Nuisance Tripping, Mike Holt’s Forum (last visited, Nov. 24, 2020),
https://forums.mikeholt.com/threads/filters-for-afci-nuisance-tripping.132330/

                                                 18
        Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 19 of 46




      but not because of rfi or arcing motors, but heat. The electronics in the breakers created a
      lot of heat, in fact so much, a 42 circuit panel board full of them was almost too hot to
      touch! Went back to Siemens on it, they warranted it, and paid us to replace all of them
      with a newer style.20

      67.    In another forum, an electrician posted “Siemens AFCI/GFCI Breaker Woes”:

      So........customer calls last week and says lighting circuit keeps tripping. I go over and find
      that the fixture seems to have had a short in it from the factory. Installed a pigtail as a
      temporary light and all fixed. Got a call today saying all the kitchen circuits are tripping.
      So I went over to confirm. Sure enough they are tripping microwave, toaster, mixer. I
      brought my 1 7/8" hammer drill in and only managed to trip one. I checked all the
      connections and am out of ideas.21

      68.    Additionally, one reviewer on Amazon’s website wrote:

      Junk, 2 out of the 4 I purchased constantly trip. What a waste of money. Replaced with
      standard 15 amp breaker and no problems. Tried trouble shooting by ensuring all power
      sources and switches were unplugged/off and yet it still tripped. Do not recommend this
      product22

      69.    A reviewer on Home Depot’s website wrote:

      Siemen’s AFCI breaker is ridiculously sensitive to nuisance trips. The breaker tripped
      when the toaster popped, the microwave was started and at all times of the day or night
      when the refrigerator cycled.23

      70.    On an electricians’ forum on the website, reddit.com, one user wrote:

      Just had a kitchen remodel and electrical panel replacement (needed more dedicated circuit
      breakers for the kitchen). Everything through licensed contractors with full permits.

      A dedicated line was run to the microwave (combination microwave/hood over our
      range). It is a very nice, higher end 8-year old GE microwave.



20
   Afci Tripping, Mike Holts’ Forum (last visited, Nov. 24, 2020),
https://forums.mikeholt.com/threads/afci-tripping.2549280/
21
   Siemens AFCI/GFCI Breaker Woes, Electrician Talk (last visited, Nov. 24, 2020),
https://www.electriciantalk.com/threads/siemens-afci-gfci-breaker-woes.205809/
22
   Community Activity – N8Dogg, Amazon.com (last visited, Nov. 24, 2020)
https://www.amazon.com/gp/profile/amzn1.account.AESSXN3AC4LAGWFDMKXKKX3OEE
GA/ref=cm_cr_srp_d_gw_btm?ie=UTF8
23
   Type QAF 20 Amp Double-Pole Combination AFCI Circuit Breaker by Siemens,
HomeDepot.com (last visited, Nov. 24, 2020), https://www.homedepot.com/p/Siemens-Type-
QAF-20-Amp-Double-Pole-Combination-AFCI-Circuit-Breaker-Q220AFCP/202253104
                                                19
           Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 20 of 46




         The breaker for this dedicated circuit is a Dual Function AFCI/GFCI Circuit Breaker
         (Siemens, 15 amp). The microwave manual recommends a dedicated 15 amp circuit.
         The microwave works fine for a few days, then suddenly it starts tripping the breaker
         within 5 seconds of starting it, no matter what is in it. I've tried popcorn, cup of water,
         full microwave dinner. Doesn't seem to matter what else is going on in the house (e.g.
         A/C, oven on) or even if the hood fan is being used. Then it will be Ok for a while, and
         then the same problem again.24

         71.     Given the many public complaints and complaints made directly to Siemens

describing Siemens’ AFCI breakers as exhibiting unexplained and unnecessary nuisance tripping,

Siemens knew or should have known it made available for sale defective Siemens’ AFCI breakers

that do not function properly or as advertised.          Indeed, the fact that Siemens released a

troubleshooting guide in 2018 to provide “tips” on how to prevent tripping in its AFCI breakers,

speaks to its awareness of this problem.

         72.     The troubleshooting guide, furthermore, acknowledges that “[d]etermining the

cause of an AFCI trip can be confusing and time-consuming” but claims its troubleshooting guide

will provide a “few tricks [that] can save the homeowner, time, money, and the stress of an AFCI

trip.”25 Siemens’ troubleshooting guide never advises its customers, however, that the problem

might be with its AFCI breakers because, due to a defect in its design, manufacturing, or some

other cause, Siemens’ AFCI breakers are prone to nuisance tripping even in the presence of

harmless arcs. Its troubleshooting guide appears to be merely an attempt to hide the truth of

Siemens’ defective breakers by deflecting blame onto electricians and consumers.




24
   Microwave Tripping New Combination AFCI/GFCI Breaker – Seeking Advice Please,
Reddit.com (last visited, Nov. 24, 2020),
https://www.reddit.com/r/electricians/comments/954fvv/microwave_tripping_new_combination_
afci_gfci/
25
     Troubleshooting Guide, supra, note 15.
                                                  20
            Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 21 of 46




           73.    Siemens’ troubleshooting guide also claims that Siemens “innovated trip indicators

and the Siemens exclusive Intell-Arc Diagnostic Tool offer help to ethe troubleshooting process.”26

Like the troubleshooting guide, Siemens’ bills these tools as means to help save time and money

and identify the cause of a tripped breaker. Elsewhere, Siemens states that the “[i]ndustry

exclusive LED indicators provide a valuable analysis tool to help electricians pinpoint the type of

trip.”27     These tools, however, fail to notify homeowners, electricians, or other readers that the

breaker may be tripping due to harmless arcs or that the cause of the nuisance tripping is a defect

in the breaker itself. Thus, these tools help conceal the underlying issue with Siemens’ breakers

and wrongly put the blame for nuisance tripping on homeowners and electricians.

           C.     Plaintiffs Suffered Injuries Due to Defective Siemens’ AFCI Breakers

                                            Plaintiff NSSS

           74.    NSSS is an Ohio company that provides a variety of security and electrical services

to its customers. For example, NSSS installs and replaces security devices, performs household

wiring, installs electrical devices, investigates electrical issues, and installs panel boxes and circuit

breakers. NSSS is a member of the proposed Electrician Class.

           75.    As part of its services, NSSS installs AFCI breakers, including Siemens’ AFCI

breakers. It has purchased and installed Siemens’ AFCI breakers within the last year, including

some that later experienced issues with nuisance tripping.

           76.    The State of Ohio, where NSSS principally operates, has adopted the NEC with

some modifications. Ohio requires AFCI protection (whether breakers or AFCI outlets) to be




26
   Id.
27
   Residential AFCI Breakers, Siemens.com (last visited Apr. 7, 2021),
https://new.siemens.com/us/en/products/energy/low-voltage/residential-circuit-
breakers/residential-afci-circuit-breakers.html
                                                   21
            Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 22 of 46




installed in practically all dwelling unit rooms, including kitchens, family rooms, dining rooms,

living rooms, parlors, libraries, dens, bedrooms, sun rooms, recreational rooms, closets, hallways,

laundry rooms, or similar areas.

        77.     NSSS has significant experience installing AFCI breakers and resolving nuisance

tripping.

        78.     When installing Siemens’ AFCI breakers, however, NSSS has found many of the

breakers trip for no reason. Even after investigating potential causes of the nuisance tripping,

NSSS could not identify that any traditional had caused the nuisance tripping, including, spliced

wires, appliances, incorrect installation, or other potential causes.

        79.     Rather, the cause of the nuisance tripping was defective Siemens’ AFCI breakers

that failed to perform their basic function and repeatedly and unnecessarily tripped where no

dangerous electrical arcing was occurring.

        80.     Siemens’ defective AFCI breakers have cost NSSS significant time and money.

NSSS purchased hundreds of Siemens breakers. NSSS has had to replace many, brand new

Siemens’ breakers because of nuisance tripping that occurred right out of the box. NSSS lost the

money it paid for the defective Siemens’ AFCI breakers that it could not use because they were

defective. These costs were not passed on to NSSS’s customers.

        81.      In addition to the costs of the breakers, NSSS lost substantial, uncompensated time

investigating and attempting to resolve the cause of the tripping. As Siemens troubleshooting

guide indicates, a trip may have several causes attributable to the wiring or appliances in the circuit.

Siemens’ guide, however, does not state that the tripping may be due to a defective breaker. NSSS,

therefore, spent time needlessly investigating the potential cause of the tripping when the true

cause was Siemens’ defective breakers. NSSS was not compensated for this time by its customers.



                                                  22
         Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 23 of 46




                                          Electricalifornia

       82.     Electricalifornia is a sole proprietorship owed by Drew Montoya and located in the

State of California.

       83.     Drew is an electrician with 15 years of experience.              In 2016, he started

Electricalifornia as an electrical company that provides household and commercial electrical

services, including wiring, installing electrical devices, investigating electrical issues, and

installing panel boxes and circuit breakers. Electricalifornia is a member of the Electrician Class.

       84.     As part of its services, Electricalifornia purchases and installs AFCI breakers,

including Siemens’ AFCI breakers. It has purchased and installed Siemens’ AFCI breakers within

the last year, including breakers that experiences nuisance tripping.

       85.     The State of California, where Electricalifornia principally operates, has adopted

the NEC with some modifications. California requires AFCI protection (whether breakers or AFCI

outlets) to be installed in practically all dwelling unit rooms, including kitchens, family rooms,

dining rooms, living rooms, parlors, libraries, dens, bedrooms, sunrooms, recreational rooms,

closets, hallways, laundry rooms, or similar areas.

       86.     Electricalifornia has significant experience installing AFCI breakers and resolving

nuisance tripping.

       87.     When installing Siemens’ AFCI breakers, however, Electricalifornia has found

many of the breakers trip for no reason. Even after investigating potential causes of the nuisance

tripping, Electricalifornia could not identify the cause of the nuisance tripping, including potential

issues like spliced wires, appliances, incorrect installation, or other potential causes.




                                                  23
         Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 24 of 46




        88.    Rather, the cause of the nuisance tripping was defective Siemens’ AFCI breakers

that failed to perform their basic function and repeatedly and unnecessarily tripped where no

dangerous electrical arcing was occurring.

        89.    Siemens’ defective AFCI breakers have cost Electricalifornia significant time and

money. Electricalifornia has purchased hundreds of Siemens breakers and has had to replace

many, brand new Siemens’ breakers because of nuisance tripping that occurred right out of the

box. Electricalifornia lost the money it paid for the defective Siemens’ AFCI breakers that it could

not use because they were defective. These costs were not passed on to Electricalifornia’s

customers.

        90.     In addition to the costs of the breakers, Electricalifornia lost substantial,

uncompensated time investigating and attempting to resolve the cause of the tripping. As Siemens

troubleshooting guide indicates, a trip may have several causes attributable to the wiring or

appliances in the circuit. Siemens’ guide, however, does not state that the tripping may be due to

a defective breaker. Electricalifornia, therefore, spent time needlessly investigating the potential

cause of the tripping when the true cause was Siemens’ defective breakers. Electricalifornia was

not compensated for this time by its customers.

                                           Rick Keyser

        91.    Plaintiff Keyser is a resident of the State of Nebraska and is a trained and certified

electrician.

        92.    Starting in 2019 and continuing through early 2020, Keyser began the process of

building his new home. Keyser, as a trained and certified electrician, performed the electrical

work throughout the house, including wiring and installing the panel boxes and circuit breakers.

He ensured his house complied with Nebraska’s electrical code.



                                                  24
         Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 25 of 46




       93.     Nebraska has adopted the 2017 NEC and is in the process of implementing the 2020

NEC, which will not be completed until mid-2021. The 2017 NEC requires AFCI protection for

all 120-volt, single-phase, 15 and 20-ampre branch circuits, including in most rooms in a home.

       94.     Keyser’s home has a Siemens’ electrical panel. As such, Keyser purchased new

Siemens circuit breakers, including Siemens’ AFCI breakers and installed them in his Siemens’

panel. All the AFCI breakers were purchased new from a local Menards and came in their original

packaging.

       95.     Several of the Siemens’ AFCI breakers, however, did not function appropriately.

Rather, upon installation, the AFCI breakers would frequently and unexpectedly trip. Keyser

investigated potential causes for the unexpected tripping, including examining the wire switch

boxes. However, Keyser could find no explanation for the nuisance tripping.

       96.     The frequent nuisance tripping made the defective Siemens’ AFCI breakers

unusable. As such, Keyser replaced the defective AFCI breakers with new ones made by a

different manufacturer. Upon replacing the defective breakers, the nuisance tripping stopped.

       97.      Keyser suffered injuries as a result of the defective Siemens’ AFCI breakers.

Specifically, he lost the value he paid for the defective Siemens’ AFCI breakers and paid more for

the breakers than he would have had he known they contained a defect.

                                    CLASS ALLEGATIONS

       98.     Plaintiffs brings this action on behalf of themselves and all other similarly situated

Class members pursuant to Rule 23(a) and (b)(3) of the Federal Rules of Civil Procedure and seek

certification of the following Classes:

       Consumer Class. Any person in the United States who purchased a Siemens’ AFCI
       breaker, except for resale.




                                                25
           Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 26 of 46




       Electrician Class. Any electrician or electrical business in the United States that
       installed and investigated, resolved, or attempted to resolve tripping presented by a
       Siemens’ AFCI breaker.

       99.     The Class Period for both the Consumer Class and the Electrician Class being

starting from the length of the greatest applicable statute of limitations to the present.

       100.    In the alternative, Plaintiffs propose the following subclasses:

       Nebraska Subclass. Any person or business entity located in Nebraska who
       purchased a Siemens’ AFCI breaker.

       Ohio Subclass. Any person or business entity located in Ohio who purchased a
       Siemens’ AFCI breaker.

       California Subclass. Any person or entity located in California who purchased a
       Siemens’ AFCI breaker.


       101.    Plaintiffs reserve the right to modify the class definition or to add additional sub-

classes.

       102.    Numerosity. Consistent with Rule 23(a)(1), both Classes are so numerous and

geographically dispersed that joinder of all Class members is impracticable. Plaintiffs believe that

there are tens of thousands, if not more, members of both the Consumer Class and Electrician

Class. Class members may be notified of the pendency of this action by recognized, Court-

approved notice dissemination methods, which may include U.S. mail, electronic mail, internet

postings, and/or published notice.

       103.    Commonality and Predominance. Consistent with Fed. R. Civ. P. 23(a)(2) and

with 23(b)(3)’s predominance requirement, this action involves common question of law and fact

that predominate over any questions affecting individual Class members.               These common

questions include, but are not limited to:




                                                  26
         Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 27 of 46




               a.     Whether Siemens’ AFCI breakers contain an inherent or manufactured

                      defect that causes them to unnecessarily trip in the presence of harmless

                      electrical arcs;

               b.     Whether Siemens misled consumers and electricians or omitted information

                      about the ability of its AFCI breakers to function properly and trip only in

                      the presence of dangerous arcs;

               c.     Whether consumers were harmed when they purchased defective Siemens’

                      AFCI breakers that frequently and unnecessarily tripped;

               d.     Whether electricians were harmed when they incurred costs and lost time

                      investigating the cause of and attempting to resolve nuisance tripping of

                      Siemens’ defective AFCI breakers;

               e.     Whether Siemens defective AFCI breakers violated its warranty of

                      merchantability;

               f.     Whether Siemens was unjustly enriched by selling defective AFCI breakers

                      that did not function as represented; and,

               g.     Whether the Consumer Class and Electrician Class are entitled to damages

                      or other relief.

       104.    Typicality. Consistent with Fed. R. Civ. P. 23(a)(3), NSSS and Electricalifornia

are typical of members of the Electrician Class and Keyser is a typical of members of the Consumer

Class. NSSS and Electricalifornia are electrical services companies that purchased and installed

Siemens’ AFCI breakers and lost time and money, including the cost of defective Siemens’

breakers, and uncompensated time investigating nuisance tripping of Siemens’ breakers that it

ultimately had to replace. Plaintiff Keyser purchased Siemens’ AFCI breakers and installed them



                                               27
         Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 28 of 46




in a Siemens electrical panel at his residence but, because of frequent and unexplained tripping,

Plaintiff Keyser replaced several Siemens’ AFCI breakers. Plaintiffs NSSS and Electricalifornia

suffered injuries similar to those suffered by other members of the Electrician Class and Keyser’s

injuries are akin to those of the Consumer Class. Plaintiffs seeks relief consistent with the relief

owing to both Classes.

       105.    Adequacy. Consistent with Fed. R. Civ. P. 23(a)(4), Plaintiffs are adequate

representatives of the Class because Plaintiffs NSSS and Electricalifornia are members of the

Electrician Class and Plaintiff Keyser is a member of the Consumer Class and all are committed

to pursuing this matter to obtain relief for themselves and for both proposed Classes. Plaintiffs

have no conflict of interest with the Class. Plaintiffs also retained counsel competent and

experienced in complex class action litigation. Plaintiffs intend to vigorously prosecute this case

and will fairly and adequately protect the Class’s interests.

       106.    Superiority. Consistent with Fed. R. Civ. P 23(b)(3), class action litigation is

superior to any other available means for the fair and efficient adjudication of this controversy,

and no unusual difficulties are likely to be encountered in the management of this class action.

The quintessential purpose of the class action mechanism is to permit litigation against wrongdoers

even when damages to individual plaintiff may not be sufficient to justify individual litigation.

Here, the damages suffered by Plaintiffs and the Class may be relatively small compared to the

burden and expense required to individually litigate their claims against Defendants, and thus,

individual litigation to redress Defendants’ wrongful conduct would be impracticable. Individual

litigation by each Class member would also strain the court system, create the potential for

inconsistent or contradictory judgments, and increase the delay and expense to all parties and the

court system. By contrast, the class action device presents far fewer management difficulties and



                                                 28
         Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 29 of 46




provides the benefits of a single adjudication, economies of scale, and comprehensive supervision

by a single court.

                                              CLAIMS

                                             COUNT I

            Violation of the D.C. Consumer Protection Procedures Act (“CPPA”),
                                  D.C. Code § 28-3901, et seq.

                 (On behalf of the Consumer Class and the Electrician Class)

        107.    Plaintiffs reallege the foregoing paragraphs as if fully set forth herein

        108.    The D.C. CPPA was enacted in part to “assure that a just mechanism exists to

remedy all improper trade practices and deter the continuing use of such practices[.]” D.C. Code

§ 28-390(b)(1). The CPPA is “construed and applied liberally to promote its purpose” and to

“establish[] an enforceable right to truthful information from merchants about consumer goods

and services . . . .” Id. at 28-3901(c).

        109.    Under the CPPA, a “consumer may bring an action seeking relief from the use of a

trade practice in violation of a law of the District.” Id. at § 28-3905(k)(1)(A). A “consumer” is “a

person who, other than for the purposes of resale, does or would purchase, lease (as lessee), or

receive consumer goods or services, including as a co-obligor or surety, or does or would otherwise

provide the economic demand for a trade practice[.]. Id. at § 28-3901(a)(2)(A). The CPPA defines

a “person” to include both individuals and business entities. See id. at § 28-3905(a)(1) (defining

“person” to include any “individual, firm, corporation, partnership, cooperative, association, or

any other organization, legal entity, or group of individuals however organized[.]”).

        110.    NSSS, Electricalifornia and members of the Electrician Class are “consumers” who

purchased Siemens’ AFCI breakers directly to be installed in the homes of their clients and those

breakers were not resold.

                                                  29
         Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 30 of 46




       111.    Plaintiffs Keyser and members of the Consumer Class are “consumers” within the

definition provided by the CPPA because they purchased the AFCI breakers for use in their homes.

       112.    The CPPA defines the prohibited “unfair or deceptive trade practices.” Id. at § 28-

3904. These include:

       (d) represent[ing] that goods or services are of a particular standard, quality, grade,

       style, or model, if in fact they are of another;”

       …

       (e) misrepresent[ation] as to a material fact which has the tendency to mislead;

       …

       (f) fail to state a material fact if such failure tends to mislead;

       …

       (x) sell consumer goods in a condition or manner not consistent with that warranted

       by operation of sections 28:2-312 through 318 of the District of Columbia Official

       Code, or by operation or requirement of federal law[.]

Id. at § 28-3904.

       113.    Siemens acted unfairly and deceptively by making available for sale AFCI breakers

that could not perform the basic and required function of AFCI breakers. While properly

functioning AFCI breakers should only trip in the presence of potentially dangerous electrical arcs,

defective Siemens breakers trip in the presence of routine, expected, and harmless arcs. As a result,

Siemens’ AFCI breakers do not perform the function for which Siemens advertises and promotes

its AFCI breakers.

       114.    At best, defective Siemens’ AFCI breakers are only capable of adequately

performing the functions of standard circuit breakers—acting as a switch and tripping in the



                                                  30
         Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 31 of 46




presence of unsafe current levels. Standard circuit breakers, however, are significantly cheaper

than AFCI breakers.

        115.       At worst, defective Siemens’ AFCI breakers have no value because they cannot be

used without frequent and unnecessary nuisance tripping. Even brand-new Siemens’ AFCI

breakers will need to be replaced.

        116.       Siemens, however, advertises and sells its AFCI breakers as if they are properly

functioning and charges consumers a premium to purchase its AFCI breakers. Even though

Siemens is aware that its AFCI breakers are defective, it does not disclose this fact to purchasers

of its products.

        117.       Had Plaintiffs known that Siemens’ AFCI breakers were defective and could not

function as promised, Plaintiffs would have purchased a competitor’s AFCI breaker instead, or

paid less for the Siemens’ AFCI breakers. Siemens misrepresentations and omissions were

therefore material Plaintiff’s decision to purchase Siemens’ AFCI breakers. Plaintiffs were injured

when they purchased Siemens’ AFCI breakers because they paid a premium for Siemens’ AFCI

breaker because Siemens represented the AFCI breaker could perform functions that the breaker

did not perform, and because Plaintiffs lost the value of the AFCI breaker when they suffered from

frequent, and unnecessary nuisance tripping.

        118.       Plaintiffs, therefore, seek all remedies available to him for Siemens’ violation of

the D.C. PPA.

                                                COUNT II

                                        Fraudulent Concealment

                    (On behalf of the Consumer Class and the Electrician Class)

        119.       Plaintiffs reallege the foregoing paragraphs as if fully set forth herein.



                                                     31
         Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 32 of 46




       120.    Siemens fraudulently concealed the defects in its AFCI breakers.

       121.    Siemens was put on notice that its AFCI breakers were defective by among other

things, the numerous public complaints it received claiming that its AFCI breakers were suffering

from repeated and unexplained nuisance tripping. NEMA identified nuisance tripping as a

potential problem for AFCI breakers as early as 2011. Subsequently, electricians and consumers,

both publicly and to Siemens directly, notified Siemens that its AFCI breakers were suffering from

nuisance tripping.

       122.    Siemens had a duty to disclose any defect in its AFCI breakers. Siemens knew of

the harm created by defective breakers that suffered repeated nuisance tripping. Indeed, in its

troubleshooting guide, Siemens writes that “[d]etermining the cause of an AFCI trip can be

confusing and time-consuming.” Thus, Siemens knew that, should it make available for purchase

defective AFCI breakers that frequently and unnecessarily trip, Plaintiffs would suffer harm.

       123.    Siemens, however, concealed defects in its AFCI breakers that caused the breakers

to trip in the presence of harmless arcs and suffer from nuisance tripping. Siemens represented

that its products “have been thoroughly tested to dramatically decrease the amount of nuisance

tripping.” It, furthermore, represents that its AFCI breakers will function properly to “mitigate the

effects of arcing faults by functioning to de-energize a circuit when an arc-fault is detected.”

       124.    When Siemens’ AFCI breakers trip unexpectedly and unnecessarily, Siemens puts

the blame on homeowners and electricians.         Siemens issued a “troubleshooting” guide for

homeowners and electricians that supposedly explained the causes of a tripped breaker. However,

the guide only lists potential causes of nuisance tripping that blame the homeowner or electrician.

Siemens never states that the problem may be a defect in the AFCI breaker that causes it to

unnecessarily trip in the presence of harmless arcs.



                                                 32
         Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 33 of 46




       125.    Similarly, Siemens placed an “indicator” on its AFCI breakers and provides an

Intelli-Arc Diagnostic tool, both of which conceal the fact that the nuisance tripping may be caused

by a defective breaker.

       126.    The troubleshooting guide, the LED indicator, and the Intelli-Arc Diagnostic Tool

therefore seek to deflect blame for the nuisance tripping and create the impression that any such

tripping is caused by the actions taken by homeowners and electricians. Through these tools and

its representations that its AFCI breakers are “thoroughly tested” and “dramatically decrease the

amount of nuisance tripping”, the public, including homeowners and electricians alike, are led to

believe that any nuisance tripping is due to some other cause, not due to Siemens’ breakers.

       127.    Plaintiffs were not on actual or constructive notice of the defect, in part, because of

Siemens’ representations that any nuisance tripping is not due to its breakers, but incorrectly due

to the fault of the homeowner or electrician.

       128.    Siemens’ fraudulent concealment of defects in its AFCI breakers caused Plaintiffs’

injuries. Plaintiffs purchased Siemens’ AFCI breakers and paid a premium for Siemens’ AFCI

breaker because Siemens represented the AFCI breaker could perform functions that the breaker

did not perform and that, any nuisance tripping of the breaker was not due to any defect. Plaintiffs

lost the value of the AFCI breaker when they suffered from frequent, and unnecessary nuisance

tripping. Plaintiffs NSSS and Electricalifornia also suffered harm investigating the potential

causes of nuisance tripping when, in reality, the issue was Siemens’ defective AFCI breaker.

       129.    Plaintiff, therefore, seeks all remedies available to him for Siemens’ fraudulent

concealment.




                                                 33
           Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 34 of 46




                                              COUNT III

                                         Negligent Omission

                  (On behalf of the Consumer Class and the Electrician Class)

         130.    Plaintiffs reallege the foregoing paragraphs as if fully set forth herein.

         131.    Siemens negligently omitted the defects in its AFCI breakers.

         132.    Siemens knew or should have known its AFCI breakers were defective from,

among other things, the numerous public complaints it received attesting that its AFCI breakers

were suffering repeated nuisance tripping and the supposedly thorough testing of its AFCI

breakers. NEMA identified nuisance tripping as a potential problem for AFCI breakers as early

as 2011. Subsequently, electricians and consumers, both publicly and to Siemens directly, notified

Siemens that its AFCI breakers were suffering from nuisance tripping.

         133.    Siemens had a duty to disclose any defect in its AFCI breakers. Siemens knew of

the harm created by defective breakers that suffered repeated nuisance tripping. Indeed, in its

troubleshooting guide, Siemens writes that “[d]etermining the cause of an AFCI trip can be

confusing and time-consuming.” Thus, Siemens knew that, should it make available for purchase

defective AFCI breakers that frequently and unnecessarily trip, Plaintiffs would suffer harm.

         134.    Siemens, however, concealed defects in its AFCI breakers that caused the breakers

to trip in the presence of harmless arcs and suffer from nuisance tripping. Siemens represented

that its products “have been thoroughly tested to dramatically decrease the amount of nuisance

tripping.” It, furthermore, represents that AFCI breakers will function properly to “mitigate the

effects of arcing faults by functioning to de-energize a circuit when an arc-fault is detected.”28




28
     Siemens, supra note 11.


                                                   34
         Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 35 of 46




       135.    When Siemens’ AFCI breakers trip unexpectedly and unnecessarily, Siemens puts

the blame on homeowners and electricians.         Siemens issued a “troubleshooting” guide for

homeowners and electricians that supposedly explained the causes of a tripped breaker. However,

the guide only lists potential causes of nuisance tripping that blame the homeowner or electrician.

Siemens never states that the problem may be a defect in the AFCI breaker that causes it to

unnecessarily trip in the presence of harmless arcs.

       136.    Similarly, Siemens placed an “indicator” on its AFCI breakers and provides an

Intelli-Arc Diagnostic tool, both of which conceal the fact that the nuisance tripping may be caused

by a defective breaker.

       137.    The troubleshooting guide, the LED indicator, and the Intelli-Arc Diagnostic Tool

therefore seek to deflect blame for the nuisance tripping and create the impression that any such

tripping is caused by the actions taken by homeowners and electricians. Through these tools and

its representations that its AFCI breakers are “thoroughly tested” and “dramatically decrease the

amount of nuisance tripping”, the public, including homeowners and electricians alike, are led to

believe that any nuisance tripping is due to some other cause, not due to Siemens’ breakers.

       138.    Siemens’ negligent omission of the defects of its AFCI breakers caused Plaintiffs’

injuries. Plaintiffs purchased Siemens’ AFCI breakers and paid a premium for Siemens’ AFCI

breaker because Siemens represented the AFCI breaker could perform functions that the breaker

did not perform and that, any nuisance tripping of the breaker was not due to any defect. Plaintiffs

lost the value of the AFCI breaker when they suffered from frequent, and unnecessary nuisance

tripping. Plaintiffs NSSS and Electricalifornia also suffered harm investigating the potential

causes of nuisance tripping when, in reality, the issue was Siemens’ defective AFCI breaker.




                                                35
         Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 36 of 46




       139.    Plaintiff, therefore, seeks all remedies available to him for Siemens’ negligent

omission.

                                             COUNT IV

                      Breach of the Implied Warranty of Merchantability

                 (On behalf of the Consumer Class and the Electrician Class)

       140.    Plaintiffs reallege the foregoing paragraphs as if fully set forth herein.

       141.    Siemens’ AFCI breakers are subject to an implied warranty of merchantability, as

defined in U.C.C. § 2-314. The District of Columbia, where Siemens is headquartered, and Ohio,

California, and Nebraska, where the Plaintiffs reside, have each adopted the UCC.

       142.    “[A] warranty that the goods shall be merchantable is implied in a contract for their

sale if the seller is a merchant with respect to goods of that kind.” Id. at § 2-314(1).

       143.    To be “merchantable,” goods must be “in the case of fungible goods, are of fair

average quality within the description[,]” “fit for their ordinary purposes for which such goods are

used[,]” “run, within the variations permitted by the agreement, of any kind, quality, and quantity

within each unit and among all units involved[,]” and “conform to the promises or affirmations of

fact made on the container or label if any” Id. at § 2-314(2)(a), (b), (d), (f).

       144.    As described herein, the Siemens’ AFCI breakers sold to Plaintiffs and members of

the Class were not of average quality, were not fit for their ordinary purpose, were not within the

variations of quality permitted, and did not conform to Siemens’ representations.

       145.    Siemens represented that its AFCI breakers were fit for use in residential homes.

To be fit for residential use, AFCI breakers must be capable of distinguishing between harmless

electrical arcs, which commonly occur in residential areas, and dangerous electrical arcs which




                                                  36
           Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 37 of 46




pose a risk of an electrical fire or injury. Properly functioning AFCI breakers should identify and

trip only upon detecting a dangerous electrical arc.

        146.     Siemens’ AFCI breakers, however, tripped in the presence of harmless arcs that

commonly occur in residences and do not present a danger of a fire. As a result, Siemens’ AFCI

breakers are effectively unusable in residential panel boxes because they will frequently and

needless trip, rending the outlets and appliances connected in the breaker’s circuit unable to be

used.

        147.     Plaintiffs have found the only solution to the needless tripping is to replace the

defective Siemens’ AFCI breakers.

        148.     Siemens’ AFCI breakers, therefore, do not perform the function Siemens

represented and that an AFCI breaker is intended and required to perform.

        149.     Siemens’ breach of its implied warranties of merchantability injured Plaintiffs and

members of the Electricians Class and Consumers Class.

                                              COUNT V

               Breach of Warranty Pursuant to the Magnuson-Moss Warranty Act,
                                   15 U.S.C. §§ 2301, et seq.

                                 (On behalf of the Consumer Class)

        150.     Plaintiffs reallege the foregoing paragraphs as if fully set forth herein.

        151.     Plaintiffs Keyser and members of the Consumer class are “consumers” as identified

in 15 U.S.C. § 2301(3).

        152.     Defendants are “supplier[s]” and “warrantor[s]” as defined in 15 U.S.C. §§ 2301(4)

and (5).




                                                   37
         Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 38 of 46




       153.    Siemens’ AFCI breakers are a “consumer product” as defined in 15 U.S.C. §

2301(6). 15 U.S.C. § 2310(d)(1) provides a cause of action for any consumer who is damaged by

the failure of a warrantor to comply with a written or implied warranty.

       154.    15 U.S.C. § 2304(a)(1) requires Defendants, as warrantors, to remedy any defect,

malfunction or nonconformance of its AFCI breakers within a reasonable time and without charge

to the Plaintiff and class members.

       155.    As described herein, Siemens’ AFCI breakers violated the warranty of

merchantability because they were not fit to be used as AFCI breakers due to their frequent and

unnecessary tripping, and inability to distinguish between harmless and dangerous arcs. That

function is required for any AFCI breaker.

       156.    As a result of Defendants’ breaches of its warranties, and Defendants’ failure to

remedy the same within a reasonable time and without charge to Plaintiff and class members,

Plaintiff and class members have suffered damages.

                                             COUNT VI

                                       Unjust Enrichment

                  (On behalf of the Consumer Class and Electrician Class)

       157.    Plaintiffs reallege the foregoing paragraphs as if fully set forth herein.

       158.    As described herein, Defendants created and sold AFCI breakers that were not

capable of performing the basic, required function of an AFCI breaker—to identify and distinguish

between harmless arcs, where the breaker should not trip, and dangerous arcs, when the breaker

should trip.

       159.    Defendants generated profits by selling defective AFCI breakers to Plaintiffs and

members of the Class. Siemens fully knew that its AFCI breakers were prone to nuisance tripping.

Indeed, Siemens provided a “troubleshooting” guide for electricians and homeowners to use to

                                                 38
         Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 39 of 46




resolve any issues with nuisance tripping. However, Siemens never disclosed that the nuisance

tripping may be caused by its defective AFCI breaker.

        160.    Defendants, therefore, have been knowingly and unjustly enriched at the expense

of and to the detriment of Plaintiffs and the members of the Class by collecting excess profits to

which Defendants are not entitled.

        161.    Defendants have unjustly retained those ill-gotten gains and should be required to

disgorge this unjust enrichment.

                                            COUNT VII

   Violation of the Nebraska Consumer Protection Act, Neb. Rev. Stat. § 59-1601, et seq.

               (Plaintiff Keyser on behalf of the alternative Nebraska Subclass)

        162.    Plaintiffs reallege the foregoing paragraphs as if fully set forth herein.

        163.    Nebraska’s Consumer Protection Act (“NCPA”) prohibits the use of “[u]nfair

methods of competition and unfair or deceptive acts or practices in the conduct of any trade or

commerce . . . .” Neb. Rev. Stat. § 59-1602.

        164.    “Any person who is injured in his or her business or property by a violation of

sections 59-1602 . . ., whether such injured person dealt directly or indirectly with the defendants

. . . may bring a civil action in the district court to enjoin further violations, to recover the actual

damages sustained by him or her, or both, together with the costs of the suit[.]”

        165.    A “Person” under the NCPA includes “natural persons, corporations, trusts,

unincorporated associations, partnerships, and limited liability companies[.]” Id. at 59-1601(B).

        166.    “Trade and commerce” under the NCPA means “the sale of assets or services and

any commerce directly or indirectly affecting the people of the State of Nebraska[.]” Id. at § 59-




                                                  39
         Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 40 of 46




1601(2). “Assets” means “any property, tangible, or intangible, real, personal, or mixed, and

whatever situated, and any other think of value.” Id. at § 59-1601(3).

        167.   Plaintiff Keyser is a Person as defined under the CSPA.

        168.   Siemens’ conduct constituted an “unfair method of competition and unfair or

deceptive act or practice” because Siemens made available for sale defective AFCI breakers that

it knew, or should have known, failed to perform as promised. Specifically, Siemens’ AFCI

breakers failed to perform the essential and promised purpose of an AFCI breaker because they

tripped even where no dangerous electrical arcing was present. Siemens should have known it had

made available for sale defective AFCI breakers because of the numerous complaints stating

Siemens AFCI breakers suffered from nuisance tripping that was not caused by dangerous

electrical arcing. Despite knowing it had made defective AFCI breakers available for sale,

Siemens did not inform Plaintiffs, the public, or other vendors of the issues with its breakers.

        169.   Siemens actions constitute “trade and commerce” under the NCPA because

Siemens sold Siemens AFCI breakers to vendors, who in turn sold the AFCI breakers to Plaintiffs

and the Class and therefore, Siemens was involved directly and indirectly in the “sale of assets”,

including tangible goods.

        170.   Plaintiff Keyser suffered harm due to Siemens’ unfair and deceptive acts. Plaintiff

Keyser purchased defective Siemens’ AFCI breakers that failed to perform their essential purpose

and needed to be replaced. Even though Siemens was aware that its AFCI breakers were defective,

it did not disclose this fact to Plaintiff. Had he known Siemens made available for sale defective

AFCI breakers, he would not have purchased them or would have paid less than he did.

        171.   Plaintiff, therefore, seeks all remedies available to him for Siemens’ breach of the

NCPA.



                                                 40
         Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 41 of 46




                                           COUNT VIII

                Violation of the California Unfair Competition Law (“UCL”)

         (Plaintiff Electricalifornia on behalf of the alternative California Subclass)

       172.    Plaintiffs reallege the foregoing paragraphs as if fully set forth herein.

       173.    California’s UCL makes unlawful for any person to commit an act of “unfair

competition”, including “any unlawful unfair or fraudulent business act or practice and unfair,

deceptive, untrue or misleading advertising . . . .” Cal. Civ. Code § 72000. “[U]nfair competition”

is interpreted broadly to include acts that violate other laws and may include acts event if not

specifically proscribed by some other law.

       174.    Siemens violated the UCL by engaging in conduct that constituted “unlawful . . .

business practices”, “unfair fraudulent business practices” and “unfair, deceptive or misleading

advertising.” Id. at § 17200.

       175.    Specifically, Siemens acted unfairly and deceptively by making available for sale

AFCI breakers that could not perform the basic and required function of AFCI breakers. While

properly functioning AFCI breakers should only trip in the presence of potentially dangerous

electrical arcs, defective Siemens’ breakers trip in the presence of routine, expected, and harmless

arcs. As a result, Siemens’ AFCI breakers do not perform the function for which Siemens

advertises and promotes its AFCI breakers.

       176.    At best, defective Siemens’ AFCI breakers are only capable of adequately

performing the functions of standard circuit breakers—acting as a switch and tripping in the

presence of unsafe current levels. Standard circuit breakers, however, are significantly cheaper

than AFCI breakers.




                                                 41
         Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 42 of 46




        177.       At worst, defective Siemens’ AFCI breakers have no value because they cannot be

used without frequent and unnecessary nuisance tripping. Even brand-new Siemens’ AFCI

breakers will need to be replaced.

        178.       Siemens, however, advertises and sells its AFCI breakers as if they are properly

functioning and charges consumers a premium to purchase its AFCI breakers. Even though

Siemens is aware that its AFCI breakers are defective, it does not disclose this fact to purchasers

of its products.

        179.       Plaintiffs have been harmed by Siemens’ violation of the UCL. Plaintiffs have

purchased Siemens AFCI breakers were defective and exhibited frequent nuisance tripping.

Plaintiffs only means of resolving the nuisance tripping was to replace the Siemens AFCI breaker

with a new one. NSSS and Electricalifornia, additionally, suffered additional harm due to

uncompensated time and expenses spent investigating the potential causes of the nuisance tripping,

only to discover the cause was Siemens’ defective breaker.

        180.       Had Plaintiffs known that Siemens’ AFCI breakers were defective and could not

function as promised, Plaintiffs would have purchased a competitor’s AFCI breaker instead, or

paid less for the Siemens’ AFCI breakers. Plaintiffs were injured when they purchased Siemens’

AFCI breakers because they paid a premium for Siemens’ AFCI breaker because Siemens

represented the AFCI breaker could perform functions that the breaker did not perform, and

because Plaintiffs lost the value of the AFCI breaker when they suffered from frequent, and

unnecessary nuisance tripping.

        181.       Plaintiffs pursue all remedies available under the UCL, including injunctive relief

and restitution damages, and any other relief the Court deems proper.




                                                   42
         Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 43 of 46




                                            COUNT IX

           Violation of the California Consumers Legal Remedies Act (“CLRA”)

         (Plaintiff Electricalifornia on behalf of the alternative California Subclass)

       182.    Plaintiffs reallege the foregoing paragraphs as if fully set forth herein.

       183.    California Consumers Legal Remedies Act (“CLRA”) declares unlawful “methods

of competition and unfair or deceptive acts or practices undertaken by any person in a transaction

intended to result or which results in the sale or lease of goods or services to any consumer.” Cal.

Civ. Code § 1770.

       184.    The CLRA defines the following acts as unlawful methods of competition:

       (5) “Represent[] that goods or services have sponsorship, approval, characteristics,
       ingredients, uses benefits, or quantities that they do not have . . .”, id. at §
       1770(a)(5).

       (7)“Representing that goods or services are of a particular standard, quality, or
       grade, or that goods are of a particular style or model, if they are of another” id. at
       § 1770(a)(7);

       185.    Plaintiffs and the other Class members are “consumers” within the meaning of Cal.

Civ. Code § 1761(d).

       186.    Siemens committed unfair or deceptive acts or practices. Specifically, Siemens

acted unfairly and deceptively by making available for sale AFCI breakers that could not perform

the basic and required function of AFCI breakers. While properly functioning AFCI breakers

should only trip in the presence of potentially dangerous electrical arcs, defective Siemens breakers

trip in the presence of routine, expected, and harmless arcs. As a result, Siemens’ AFCI breakers

do not perform the function for which Siemens advertises and promotes its AFCI breakers.

       187.    At best, defective Siemens’ AFCI breakers are only capable of adequately

performing the functions of standard circuit breakers—acting as a switch and tripping in the



                                                 43
         Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 44 of 46




presence of unsafe current levels. Standard circuit breakers, however, are significantly cheaper

than AFCI breakers.

        188.       At worst, defective Siemens’ AFCI breakers have no value because they cannot be

used without frequent and unnecessary nuisance tripping. Even brand-new Siemens’ AFCI

breakers will need to be replaced.

        189.       Siemens, however, advertises and sells its AFCI breakers as if they are properly

functioning and charges consumers a premium to purchase its AFCI breakers. Even though

Siemens is aware that its AFCI breakers are defective, it does not disclose this fact to purchasers

of its products.

        190.       Plaintiffs have been harmed by Siemens’ violation of the CLRA. Plaintiffs have

purchased Siemens AFCI breakers were defective and exhibited frequent nuisance tripping.

Plaintiffs resolved the nuisance tripping by replacing the Siemens AFCI breaker with a new AFCI

breaker. NSSS and Electricalifornia, additionally, suffered additional harm due to uncompensated

time and expenses spent investigating the potential causes of the nuisance tripping, only to discover

the cause was Siemens’ defective breaker.

        191.       Had Plaintiffs known that Siemens’ AFCI breakers were defective and could not

function as promised, Plaintiffs would have purchased a competitor’s AFCI breaker instead, or

paid less for the Siemens’ AFCI breakers. Plaintiffs were injured when they purchased Siemens’

AFCI breakers because they paid a premium for Siemens’ AFCI breaker because Siemens

represented the AFCI breaker could perform functions that the breaker did not perform, and

because Plaintiffs lost the value of the AFCI breaker when they suffered from frequent, and

unnecessary nuisance tripping.




                                                  44
           Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 45 of 46




          192.   In accordance with § 1782(a) of the CLRA, on April 13, 2021, Plaintiffs served

Siemens’ counsel with notice of its alleged violations of the CLRA. If Siemens does not meet

Plaintiffs’ demands in its letter, then Plaintiff will amend or seek leave to amend this Complaint

to pursue actual damages, punitive damages, attorney’s fees and costs, and any other relief the

Court deems proper under Cal. Civ. Code § 1780(a)(5).

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs, individually and on behalf of the Class, prays for the following

relief:


                 a.     For an Order certifying the Class as defined above, appointing Plaintiffs as
                        Class representative, and appointing Plaintiffs’ counsel as Class counsel;

                 b.     For an award of all recoverable compensatory, statutory, and other damages
                        sustained by Plaintiffs and Class Members,

                 c.     For equitable relief including disgorgement, unjust enrichment, and all
                        other available relief under applicable law;

                 d.     For reasonable attorneys’ fees and expenses as permitted by applicable law;

                 e.     For pre- and post-judgment interest as allowed by law; and,

                 f.     Such further relief at law or in equity that this Court deems just and proper.


Dated: April 19, 2021                                  /s/ Victoria S. Nugent


                                               Victoria S. Nugent (Bar ID 470800)
                                               Brian E. Johnson (Bar ID 7383932)
                                               COHEN MILSTEIN SELLERS & TOLL PLLC
                                               1100 New York Ave. NW, Fifth Floor
                                               Washington, DC 220025
                                               Telephone (202) 408-4600
                                               vnugent@cohenmilstein.com
                                               bejohnson@cohenmilstein.com

                                               Brian C. Gudmundson (Pro hac vice forthcoming)
                                               Jason P. Johnston (Pro hac vice forthcoming)

                                                  45
Case 1:21-cv-01072-CJN Document 1 Filed 04/19/21 Page 46 of 46




                            Michael J. Laird (Pro hac vice forthcoming)
                            Rachel K. Tack (Pro hac vice forthcoming)
                            ZIMMERMAN REED LLP
                            1100 IDS Center
                            80 South 8th Street
                            Minneapolis, MN 55402
                            Telephone: (612) 341-0400
                            Facsimile: (612) 341-0844
                            brian.gudmundson@zimmreed.com
                            jason.johnston@zimmreed.com
                            michael.laird@zimmreed.com
                            rachel.tack@zimmreed.com

                            Daniel E. Gustafson (Pro hac vice forthcoming)
                            Daniel C. Hedlund (Pro hac vice forthcoming)
                            David A. Goodwin (Pro hac vice forthcoming)
                            Mickey L. Stevens (Pro hac vice forthcoming)
                            GUSTAFSON GLUEK PLLC
                            Canadian Pacific Plaza
                            120 South Sixth Street, Suite 2600
                            Minneapolis, MN 55402
                            Telephone: (612) 333-8844
                            dgustafson@gustafsongluek.com
                            dhedlund@gustafsongluek.com
                            dgoodwin@gustafsongluek.com
                            mstevens@gustafsongluek.com


                            Attorneys for Plaintiffs and Proposed Class




                              46
